DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Response to Arguments
On pages 9-14 of the Applicant’s Response, Applicant argues with respect to independent claim 1 that the cited art fails to teach or suggest wherein the user attention data is to be associated with media presented by the external device.
The Examiner respectfully disagrees because Filev et al. (US Pub. 2016/0073143, previously of record) discloses a system for determining user engagement with media content via mobile device usage. Specifically, a first electronic device presents media content and a second electronic device in proximity to the first electronic device monitors and records mobile device usage information. A server receives a media content identification and mobile device usage information and associates the determined media content with mobile device usage. Based on the correspondence between associated mobile device usage and the media content identification, an estimated user engagement can be determined for the presented media content. Mobile device usage information can include a log of actions performed by a user on a respective second device 106. The recorded actions include opening an application, closing an application, turning on the device, turning off the device, search requests, and specific actions within applications. For example, when a first car commercial starts the mobile device action log shows that the user turned on the user's associated mobile device and begins to check sports scores, the server system would determine the user has a low level of engagement with the commercial ([0007], [0035], [0042], [0045], [0050], Figs. 1, 5-7). Thus, Filev discloses a system for gathering user attention data (i.e., mobile device usage information) that is associated with media presented by an external device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US Pub. 2016/0073143) in view of Hao et al. (US Pub. 2019/0174186), Wright et al. (US Pub. 2007/0011040), Foo et al. (US Pub. 2021/0378038, which claims priority to 63/032,882) herein referenced as Filev, Hao, Wright, and Foo, respectively. 
	Regarding claim 1, Filev discloses “An apparatus comprising: a mobile meter to ([0042], Fig. 1, i.e., second electronic device can be mobile devices such as a smart phone or a tablet computer):
	…to gather user attention data, wherein the user attention data is to be associated with media presented by the external device ([0007], [0045], [0050], i.e., determining user engagement with displayed media content using mobile device usage information captured by a second electronic device in proximity to a first electronic device) and transmit the user attention data ([0046], i.e., mobile device usage information is transmitted to the server).
	Filev fails to explicitly disclose “receiving, from an external device, a signal to gather user attention data, and an interval timer to, in response to the mobile meter receiving the signal, activate a time period for determining attention of a user, and an attention determiner to generate the user attention data during the time period.”
	Hao teaches the technique of providing …an interval timer to… activate a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); and an attention determiner to generate the user attention data during the time period.” ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing …an interval timer to… activate a time period for determining attention of a user and an attention determiner to generate the user attention data during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing user attention only during relevant periods of time.
The combination fails to explicitly disclose receive, from an external device, a signal to gather user attention data.
Wright teaches the technique of receiving, from an external device, a signal to gather user … data ([0040]-[0041], Fig. 1, i.e., base metering devices emits a signal detectable by portable metering device to allow data collected via portable metering device in connection with in-home viewing). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, from an external device, a signal to gather user … data as taught by Wright, to improve the system for determining user engagement with presented media content of Filev for the predictable result of allowing content providers to determine the effectiveness of their provided media content by instructing a proximate mobile device to capture data at appropriate intervals. 
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmit the user attention data.
While the combination discloses an interval timer to activate a time period for determining attention of a user, the combination still fails to explicitly disclose an interval timer to, in response to the mobile meter receiving the signal, activate a time period for determining attention of a user.
Foo teaches the technique of receiving a signal at a mobile device for determining user attention. Specifically, Foo discloses that user device 130 begins monitoring activity of the user upon receipt of message 702 from communal device 110. For example, when the activity is workout or physical exercise, application 132 can use sensors 138 to collect biometric data related to the user's engagement in the workout ([0079], [0082]-[0083], Fig. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a signal at a mobile device for determining user attention as taught by Foo, to improve the system for determining user engagement with presented media content of Filev for the predictable result of generating user activity and engagement data during relevant time intervals for accurate data measurement and minimizing extraneous data collection. 
Therefore, the combination teaches an interval timer to, in response to the mobile meter receiving the signal, activate a time period for determining attention of a user.
Regarding claim 2, Filev fails to explicitly disclose “wherein the attention determiner is to activate a camera on a mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face.”
Hao teaches the technique of providing wherein the attention determiner is to activate a camera on a mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., the camera acquires an image of the user’s face to determine if the user is paying attention during a time interval). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to activate a camera on a mobile device and determine if a face is detected by the camera during the time period and based on an orientation of the face as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing a visual indication of user attention only during relevant periods of time.
	Regarding claim 3, Filev fails to explicitly disclose “wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period.”
Hao teaches the technique of providing wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., using an eye-detection algorithm to determine whether the user’s eyes appear in the captured image of the user’s face to determine user attention). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to generate the user attention data indicative of attention of the user being on the mobile device based on the face being detected by the camera and the orientation of the face being toward the mobile device during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing a visual indication of user attention only during relevant periods of time.
	Regarding claim 4, Filev fails to explicitly disclose “wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period.”
Hao teaches the technique of providing wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period ([0017]-[0019], [0021]-[0022], [0028], Figs. 1-3, i.e., using an eye-detection algorithm to determine whether the user’s eyes appear in the captured image of the user’s face to determine user attention).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the attention determiner is to generate the user data indicative of attention of the user being away from the mobile device based on one or more of (1) the face not being detected by the camera during the time period, or (2) the face being detected by the camera and the orientation of the face being away from the mobile device during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing a visual indication of user attention only during relevant periods of time.
Regarding claim 5, Filev discloses  “wherein the attention determiner is to: determine user interaction with a mobile device during the time period; and generate the user attention data based on the user interaction with the mobile device.” ([0014], [0033], [0035], [0045], [0087], [0097], Figs. 1, 4, i.e., measuring user engagement including opening applications on a mobile device during a period of time).
Regarding claim 6, Filev discloses determining user interaction with the mobile device based on an application launch on the mobile device ([0014], [0033], [0035], [0045], [0087], [0097], Figs. 1, 4, i.e., measuring user engagement including opening applications on a mobile device during a period of time).
Regarding claim 7, Filev discloses determining user interaction with the mobile device based on user touch on a screen of the mobile device ([0014], [0033], [0054], Figs. 1, 4, i.e., the electronic device includes a touch sensitive display for interacting).
Regarding claim 8, Filev discloses wherein the attention determiner is to determine user interaction with the mobile device based on an external device connection to the mobile device ([0032], Fig. 1, i.e., the first electronic device uses a local area network, Wi-Fi, or another wireless peer-to-peer communication method such as Bluetooth to determine if a mobile device is in vicinity of first electronic device).
Regarding claim 9, Filev discloses providing wherein the mobile meter is to receive the signal when a presentation of an advertisement is detected on a media device within proximity of the mobile meter ([0019], [0060]-[0061], [0091]-[0092], i.e., the mobile device receives an audio watermark in the audio signal received from the first media device).
Regarding claim 10, Filev discloses wherein the signal is based on at least one of a watermark or a signature of the advertisement ([0019], [0060]-[0061], [0091]-[0092], i.e., the mobile device receives an audio watermark in the audio signal received from the first media device).
	Regarding claim 21, Filev discloses “At least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least (Figs. 2-3):
	…to gather user attention data, wherein the user attention data is to be associated with media presented by the external device ([0007], [0045], [0050], i.e., determining user engagement with displayed media content using mobile device usage information captured by a second electronic device in proximity to a first electronic device) and transmit the user attention data ([0046], i.e., mobile device usage information is transmitted to the server).
	Filev fails to explicitly disclose “receive, from an external device, a signal to gather user attention data, in response to receipt of the signal, activate a time period for determining attention” of a user; generate the user attention data during the time period.
Hao teaches the technique of providing…activate a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); generate the user attention data during the time period…” ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing …activate a time period for determining attention of a user and generate the user attention data during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing user attention only during relevant periods of time.
The combination fails to explicitly disclose receive, from an external device, a signal to gather user attention data.
Wright teaches the technique of receiving, from an external device, a signal to gather user … data ([0040]-[0041], Fig. 1, i.e., base metering devices emits a signal detectable by portable metering device to allow data collected via portable metering device in connection with in-home viewing. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, from an external device, a signal to gather user … data; and transmit the user … data as taught by Wright, to improve the system for determining user engagement with presented media content of Filev for the predictable result of allowing content providers to determining the effectiveness of their provided media content.
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmit the user attention data.
While the combination discloses activating a time period for determining attention of a user, the combination still fails to explicitly disclose in response to receipt of the signal, activating a time period for determining attention of a user.
Foo teaches the technique of receiving a signal at a mobile device for determining user attention. Specifically, Foo discloses that user device 130 begins monitoring activity of the user upon receipt of message 702 from communal device 110. For example, when the activity is workout or physical exercise, application 132 can use sensors 138 to collect biometric data related to the user's engagement in the workout ([0079], [0082]-[0083], Fig. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a signal at a mobile device for determining user attention as taught by Foo, to improve the system for determining user engagement with presented media content of Filev for the predictable result of generating user activity and engagement data during relevant time intervals for accurate data measurement and minimizing extraneous data collection. 
Therefore, the combination teaches in response to receipt of the signal, activating a time period for determining attention of a user.
	Regarding claim 22, claim 22 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 23, claim 23 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 24, claim 24 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 25, claim 25 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
	Regarding claim 26, claim 26 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 27, claim 27 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
	Regarding claim 28, claim 28 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
	Regarding claim 29, claim 29 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 9.
	Regarding claim 30, claim 30 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 10.
	Regarding claim 31, Filev discloses “A method comprising: …to gather user attention data, wherein the user attention data is to be associated with media presented by the external device ([0007], [0045], [0050], i.e., determining user engagement with displayed media content using mobile device usage information captured by a second electronic device in proximity to a first electronic device) and transmit the user attention data ([0046], i.e., mobile device usage information is transmitted to the server).
	Filev fails to explicitly disclose “receiving, from an external device, a signal to gather user attention data; in response to receipt of the signal, activating, by executing instructions with a processor, a time period for determining attention of a user; generating, by executing instructions with the processor, the user attention data during the time period”.
	Hao teaches the technique of providing … activating, by executing instructions with a processor, a time period for determining attention of a user ([0013], [0017]-[0018], [0021]-[0022], [0028], Figs. 1-3, i.e., a time interval for acquiring and analyzing an image of the user to determine user attention during a presentation); generating, by executing instructions with the processor, the user attention data during the time period...” ([0013], [0017]-[0018], [0028], i.e., an image is analyzed by the processor to determine user attention). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing … activating, by executing instructions with a processor, a time period for determining attention of a user; generating, by executing instructions with the processor, the user attention data during the time period as taught by Hao, to improve the system for determining user engagement with presented media content of Filev for the predictable result of conserving processing resources by capturing user attention only during relevant periods of time.
The combination fails to explicitly disclose receiving, from an external device, a signal to gather user attention data.
Wright teaches the technique of receiving, from an external device, a signal to gather user … data ([0040]-[0041], Fig. 1, i.e., base metering devices emits a signal detectable by portable metering device to allow data collected via portable metering device in connection with in-home viewing). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving, from an external device, a signal to gather user … data as taught by Wright, to improve the system for determining user engagement with presented media content of Filev for the predictable result of allowing content providers to determining the effectiveness of their provided media content.
Therefore, the combination teaches receiving, from an external device, a signal to gather user attention data; and transmitting the user attention data.
While the combination discloses activating a time period for determining attention of a user, the combination still fails to explicitly disclose in response to receipt of the signal, activating, by executing instructions with a processor, a time period for determining attention of a user.
Foo teaches the technique of receiving a signal at a mobile device for determining user attention. Specifically, Foo discloses that user device 130 begins monitoring activity of the user upon receipt of message 702 from communal device 110. For example, when the activity is workout or physical exercise, application 132 can use sensors 138 to collect biometric data related to the user's engagement in the workout ([0079], [0082]-[0083], Fig. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of receiving a signal at a mobile device for determining user attention as taught by Foo, to improve the system for determining user engagement with presented media content of Filev for the predictable result of generating user activity and engagement data during relevant time intervals for accurate data measurement and minimizing extraneous data collection. 
Therefore, the combination teaches in response to receipt of the signal, activating, by executing instructions with a processor, a time period for determining attention of a user.
Regarding claim 32, claim 32 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 33, claim 33 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
	Regarding claim 34, claim 34 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 35, claim 35 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
	Regarding claim 36, claim 36 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 37, claim 37 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
	Regarding claim 38, claim 38 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 8.
	Regarding claim 39, claim 39 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 9.
	Regarding claim 40, claim 40 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 10.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mears et al. (US Pub. 2005/0144632) discloses a method to collect audience information associated with a media presentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 13, 2022